--------------------------------------------------------------------------------

Exhibit 10.68.02
 
TERM LOAN NOTE


$19,640,000.00
New York, New York

August 6, 2007


FOR VALUE RECEIVED, the undersigned, HC3 FT. MYERS LLC, HC3 ORLANDO LLC and HC3
SUNRISE LLC, each a Delaware limited liability company (each a "Borrower," and
collectively, the "Borrowers"), hereby jointly and severally promise to pay to
the order of General Electric Capital Corporation. (the "Lender"), the principal
sum of NINETEEN MILLION SIX HUNDRED FORTY THOUSAND AND 00/100 DOLLARS
($19,640,000) (the "Principal Amount"), or, if less, the aggregate unpaid
principal amount of the Term Loans of the Lender to the Borrowers, payable at
such times and in such amounts as are specified in the Credit Agreement, as
defined below. Each capitalized term used, but not otherwise defined herein
shall have the meaning ascribed to such term in the Credit Agreement.


Each Borrower jointly and severally promises to pay interest on the unpaid
principal amount of the Term Loans made by the Lender to the Borrowers from the
date made until such principal amount is paid in full, payable at such times and
at such interest rates as are specified in the Credit Agreement together with
all costs, expenses and fees under or related to the Term Loans. Demand,
diligence, presentment, protest and notice of non-payment are hereby waived by
each Borrower.


Principal, interest and all costs, expenses and fees are payable in Dollars to
the Administrative Agent, at the relevant address listed below, in immediately
available funds. The loan number must be referenced on all payments.


Mail payments to:


GEMSA Loan Services, L.P.
File 59229
Los Angeles, CA 90074-9229


Overnight payments to:


Bank of America

For GEMSA Loan Services, LP,
File 59229 1000 W. Temple
Los Angeles, CA 90012-9229


Wire payments to:
 
Deutsche Bank Trust Co.
New York, NY
ABA #021001033

Wire Acct. # 50-256-477


This Term Loan Note is the Note referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of August 6, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrowers, the financial institutions party
thereto as "Lenders", as such term is defined therein, General Electric Capital
Corporation, as Administrative Agent and GE Capital Markets, Inc., as sole lead
arranger.


--------------------------------------------------------------------------------



The Credit Agreement, among other things, (a) provides for the making of one or
more Term Loans by the Lenders to the Borrowers in an aggregate amount not to
exceed $19,640,000, the indebtedness of the Borrowers resulting from each such
Term Loan being evidenced by this Term Loan Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Term Loan
Note upon the happening of certain stated events and also for prepayments on
account of the principal hereof prior to the maturity hereof upon the terms and
conditions specified therein.


This Term Loan Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including, without limitation, Sections 1.5 (Interpretation), 11.14(a)
(Submission to Jurisdiction) and 11.15 (Waiver of Jury Trial) thereof.


This Term Loan Note is a registered obligation, transferable only upon notation
in the Register, and no assignment hereof shall be effective until recorded
therein.


This Term Loan Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.


[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Borrower has caused this Term Loan Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.


BORROWER:



 
HC3 FT. MYERS LLC,
   
a Delaware limited liability company
         
By:
EMERITUS CORPORATION,
     
a Washington corporation
     
its Manager
         
By:
/s/ Eric Mendelsohn
     
Eric Mendelsohn,
     
Director of Real Estate and Legal Affairs
         
HC3 ORLANDO LLC,
   
a Delaware limited liability company
         
By:
EMERITUS CORPORATION,
     
a Washington corporation
     
its Manager
         
By:
/s/ Eric Mendelsohn
     
Eric Mendelsohn,
     
Director of Real Estate and Legal Affairs
         
HC3 SUNRISE LLC,
   
a Delaware limited liability company
         
By:
EMERITUS CORPORATION,
     
a Washington corporation
     
its Manager
         
By:
/s/ Eric Mendelsohn
     
Eric Mendelsohn,
     
Director of Real Estate and Legal Affairs
 

 
 

--------------------------------------------------------------------------------
